THE       ATTORNEY           GENERAL
                              OF   TEXAS

                           June 25, 1987




    Honorable Mike Driscoll                Opinion No. JM-727
    Harris County Attorney
    1001 Preston, Suite 634                Re: Duty of district clerk to file
    Houston, Texas   77002                 and docket improperly tendered
                                           documents

    Dear Mr. Driscoll:

         You have requested our opinion on a number of questions relating
    to the duty of the district clerk in connection with the filing and
    docketing of improperly tendered documents. A number of the questions
    you have asked are not accompanied by a brief giving the conclusion of
    the briefrr and the reason which support his views. See V.T.C.S. art.
    4399, §(c)(l). Consequently, they are not in compliance with article
    4399, section (c)(l), V.T.C.S., and we have not attempted to answer
    these questions.

        We address the following questions:

                 1. If a document is tendered without a
              statutory fee prescribed by section 51.317 of the
              Government Code and/or affidavit of inability to
              pay costs in accordance with 145, Texas Rules of
              Civil Procedure, and/or other applicable rules and
              statutes, is the document 'filed' upon such
              tender?

         In Arndt V. Amdt, 709 S.W.2d 281 (Tex. App. - Houston [14th
    Dist.] 1986, no writ), the court stated:

                 The longstanding rule in Texas is that docu-
              ments are filed with the district clerk when
              tendered. &,      Hanover Fire Insurance Co. V.
              Shrader, 33 S.W. 112 (Tex. 1895); Beal V,
              Alexander, 6 Tex. 532 (Tax. 1838); Plummer V,
              Roberson, 666 S.W.2d 656 (Tex. App. - Austin 1984,
              writ ref'd n.r.e.1. The purpose of the rule is to
              protect a diligent party-from being penalized by
              the error or omission of a court clerk. Standard
              Fire Ins. Co. V. La Coke, 585 S.W.Zd 678 (Tex.
              1979).
P




                                       p. 3381
Honorable Mike Driscoll - Page 2   (JM-727)




            We have discovered no case involving the
         failure or refusal of a clerk to file a document
         because fees were not tendered. One case does
         qualify the rule in that respect, however. In
         Civil Service Commission of Lufkin V. Crager, the
         court noted a document was filed when tendered 'in
         the absence of some statute providing that fees be
         paid or some other thing done [sic] or performed
         before filing.' 384 S.W.2d 381, 383 (Tex. Civ.
         APP. - Beaumont 1964, writ ref'd n.r.e.).

            The statute governing fees for filing, art.
         3927, was amended June 3, 1985, effective
         September 1. 1985.      On June 13, 1985, the
         legislature enacted 151.317 of the Government
         Code, replacing and repealing art. 3927, effective
         September 1, 1985. The saving provision of the
         Government Code, 1311.031. provides, however, that
         'the repeal of a statute by a code does not affect
         a* amendment . . . of the statute by the same
         legislature that enacted the code. The amend-
         ment . . . is preserved and given effect as part
         of the code provision that revised the statute so
         amended. . . .'

            Section 51.317 provides '[tlhe district clerk
         shall collect at the time the suit or action is
         filed the fees provided by Subsection (b) of the
         section for services performed by the clerk. . . .
         (b) The fees are . . . motion for new trial . . .
         $15.' Art. 3927, as amended, reads, in relevant
         portions, as follows: 'The clerks of the district
         courts shall receive the following fees for their
         services: (1) the fees shall be due and payable,
         and shall be paid at the time the suit or action
         is filed . . . motion for new trial . . . $15.'
         Art. 3927 has had that same wording since 1969.

            It is apparently the attempted change from the
         passive to active voice in the statute -- from
         'shall receive . . . the fees . . . [which] shall
         be paid' to 'shall collect . . . the fees' -- that
         has led to the practice in at least one district
         of refusing to filestamp documents until fees are
         tendered.

             We note, however, the time limit when fees are
          due is unchanged. They are due 'at the time
          the suit or action is filed,' a phrase not




                              p. 3382
Honorable Mike Driscoll - Page 3   (JM-727)




         particularly meaningful to a motion for new trial.
         While we firmly believe fees due to a clerk should
         be paid promptly, we nonetheless are reluctant to
         change a long-standing rule without a clearly
         worded statute, unhampered by a preserved amend-
         ment , mandating such a change. We, accordingly,
         decline to do so, even though the legislature by
         its enactment   of §51.317 may have intended to
         assist court clerks in the sometimes onerous task
         of fee collection. (Emphasis in original).
709 S.W.2d at 282.

     Accordingly, it is our opinion that documents are filed with the
district clerk when they are tendered.

             6. Where the pleadings or instruments tendered
          for filing have sufficient fees, is the district
          clerk required to file such documents if no
          signature of the attorney/pro se is on the
          pleading or instrument as required under Tex. R.
          Civ. Proc. 45(d), 57, 78 and 83?

     Rule 45 of the Texas Rules of Civil Procedure, provides:

          Pleadings in the district and county courts shall

             (d) Be in writing, signed by the party or his
          attorney, and be filed with the clerk.

     Rule 57 of the Texas Rules of Civil Procedure states:

             Every pleading of a party represented by an
          attorney shall be signed by at least one attorney
          of record in his individual name, whose address
          shall be stated. A party who is not represented
          by an attorney shall sign his pleading and state
          his address.

     In Frank 'I. Corbett. 682 S.W.2d 587 (Tex. App. - Waco 1984, no
writ), the court said:

          The answer should have been signed by appellant or
          his attorney, Rules 45 and 57, Vernon's Tex. Rules
          CiV. Proc., but this signing is only a formal
          requisite and the lack of it did not affect the
          efficacy of the answer as a contest of appellee's
          suit.
              -w-c.     Turnbow Petroleum Corporation V.
          Fulton, 194 S.W.2d 256, 257 (1946).




                               p. 3383
Honorable Mike Driscoll - Page 4     (JM-727)
682 S.W.2d at 588. The courts and this office have repeatedly
characterized the powers and duties of the district clerk and county
clerk as ministerial functions. See Benge V. Foster, 47 S.W.2d 862
(Tex. Civ. App. - Amarillo 1932. wrx ref'd); Attorney General Opinion
Nos. JM-694 (1987); m-166 (1984); cf. Attorney General Opinion JM-533
(1986). It is our opinion that theclerk should file the pleading
even though the signature of the attorney (or the party not
represented by an attorney) is not on the pleading.

             8. Where a signature appears on the original
          or responsive pleading, and a copy of the said
          pleading without a signature is filed by the party
          to be sent with citation, is the district clerk
          required to conform the unsigned copy before
          sending citation for service by a constable or
          sheriff?

Rule 101 of the Texas Rules of Civil Procedure provides:

         The party filing any pleading upon which citation
         is to be had shall furnish the clerk with a
         sufficient number of copies thereof for use in
         serving the parties to be served, and when the
         copies are so furnished the clerk shall make no
         charge therefor.

     Rule 101 provides that the party filing the pleading "shall
furnish the clerk with a sufficient number of copies thereof for use
in serving the parties." We believe that it is not the function of
the clerk to add to or delete anything from the copies of petitions
furnished by the party pursuant to Rule 101. We believe our answer to
this query is dispositive of your questions numbered 10 and 11 in
which you ask:

            10. Where documents are presented for filing
         with sufficient fees, is the district clerk
         required to file them if a signature, required to
         be verified or sworn to, is not so verified or
         sworn to?

             11. Where documents are presented for filing
          with proper fees, is the district clerk required
          to accept for filing the same where an exhibit,
          affidavit or other instrument filed under Rule 59
          of the Texas Rules of Civil Procedure is stated as
          being attached but is not in fact attached?

    An exception to our foregoing conclusion occurs when pleadings
are misnumbered. See also Prop. Code 011.004 (county clerk must




                                   p. 3384
Honorable Mike Driscoll - Page 5   (JM-727)




record instruments that are properly acknowledged according to law).
The Texas Rules of Civil Procedure state:

          Rule 23.

             It shall be the duty of the clerk to designate
          the suits by regular consecutive numbers, called
          file numbers, and he shall mark on each paper in
          every case the file number of the cause.

          Rule 24.

             When a petition is filed with the clerk he
          shall indorse thereon the file number, the day on
          which it was filed and the time of filing, and
          sign his name officially thereto.

     We believe   these rules provide the answer to    the following
question:

             12. Where documents are presented for filing
          with proper filing fees, or where no fee is
          required, and where the case number is mis-
          numbered. which misnumber may be the case number
          of another unrelated case,

                (a) What duty, if any, does the district
             clerk have in identifying the proper case
             number?

     In your last question you ask:

             14. Where no copies or an insufficient number
          of copies are furnished at the time a request for
          service of citation occurs, may the district clerk
          make the necessary copies, issue process, and send
          a fee bill at the time the service is performed to
          the requesting party?

Rule 101 of the Texas Rules of Civil Procedure in setting forth the
requisites of a citation states:

          It shall state the date of the filing of the
          petition, its file number and the style of the case,
          and the date of issuance of the citation,  be signed
          and sealed by the clerk, and shall be accompanied by
          a copy of plaintiff's petition. . . . The party
          filing any pleading upon which citation is to be had




                              p. 3385
Honorable Mike Driscoll - Page 6   (JM-727)




          shall furnish the clerk with a sufficient number of
          copies thereof for use in serving the parties to be
          served, and when the copies are so furnished the
          clerk shall make no charge therefor.      (Emphasis
          added).

     We are of the opinion that when no copies or insufficient numbers
of copies of the petition are furnished by the party, the clerk may
make the necessary copies and make a charge therefor.

                              SUMMARY

                Documents are filed when they are tendered to
          the district clerk. Arndt v. Arndt, 709 S.W.2d
281 (Tex. App. - Houston [14th Disc] 1986, no
          writ).     The clerk should file the pleading even
          though the signature of the attorney (or the party
          not represented by an attorney) is not on the
          pleadings. See Frank v. Corbett, 682 S.W.2d 587
          (Tex. App. -Waco      1984, no writ). The district
          clerk should not add to nor delete anything from
          the copies of documents furnished by a party
          except that the clerk should endorse the correct
          file number thereon. Rules 101, 23 and 24 of the
          Texas Rules of Civil Procedure. When no copies or
          insufficient copies of the petition are furnished
          by a party. the clerk may make the copies and make
          a charge therefor. Tex. R. Civ. Proc. 101.




                                          J NJ&
                                           Very truly your


                                                 A
                                           JIM     MATTOX
                                           Attorney General of Texas

MARY KELLER
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Tom G. Davis
Assistant Attorney General




                                     P.   3386